This session of the General 
Assembly is taking place at a time when the 
international community is faced with formidable 
challenges and threats of a much more complex nature. 
Global problems ranging from poverty, violence, 
inequality and disparity, terrorism, natural disasters and 
other acute problems have been further impeded by the 
current global financial, food and energy crisis. As we 
live in an increasingly globalized and interdependent 
world the solutions demand our concerted action. 
 The main theme of this session, namely, the 
impact of the global food crisis on poverty and hunger 
in the world, is most timely. Steep increases in staple 
food prices lead to a global food crisis. Today millions 
of vulnerable people in poor countries who were 
probably making ends meet, face even greater 
challenges. It is a tragic setback that more than 
75 million additional people have been driven into 
hunger and poverty because of the food crisis. The 
economic challenges posed by soaring food prices are 
daunting. They take a toll on inflation rates, breed 
economic protectionism, and further impede economic 
development for developing nations. Those countries 
also had to cope with consequent macroeconomic 
implications concerning the nexus between food price 
increases and the overall inflation rate.  
 The Government of Mongolia, having recognized 
the urgent need to address the food crisis, took the 
necessary actions at both policy and practical levels to 
reduce its severe impact on the vulnerable strata of its 
population. My Government has designated this year as 
the year for food supply and safety and aims to achieve 
three main objectives: promoting food production to 
reduce the country’s dependence on imported goods; 
 
 
43 08-51839 
 
raising public awareness about food quality; and 
ensuring safe food production and processing in the 
country.  
 In pursuit of the first objective I launched at the 
beginning of this year the third national crop 
rehabilitation drive, or campaign to reclaim virgin 
lands, to revive domestic agricultural production. As a 
result of that nationwide campaign Mongolia is 
expected to ensure self-sufficiency in major staple food 
products by 2010.  
 Countries throughout the world find themselves 
intimately affected by oil price hikes. In our case the 
situation is aggravated by the fact that the surge in 
imported petroleum prices tends to be followed by 
overall price increases. Coal remains the primary 
energy source used for electricity and heating in many 
countries. The use of inefficient coal-burning 
technology causes air pollution, impacting negatively 
on the population’s health and the environment. 
Therefore, research, development and deployment of 
clean coal technology are indeed top energy priorities 
for coal-producing countries such as Mongolia.  
 The most effective way to mitigate these factors 
is to improve energy efficiency and pursue energy 
diversification. In this regard, Mongolia commends the 
efforts of Member States and international 
organizations in research and development and the 
deployment and transfer of innovative energy 
technologies such as renewable sources, cleaner and 
lower carbon technologies and nuclear power. These 
efforts are crucial as we seek to reduce our dependence 
on fossil fuels. Ensuring energy security is a challenge 
that requires a comprehensive solution both nationally 
and internationally. No country in the world is 
endowed with or has developed all possible energy 
sources, so every country has a vested interest in 
energy cooperation and has something to contribute to 
it.  
 Mongolia gives special priority to energy 
cooperation in our region. An institutional foundation 
for such cooperation has already been laid with regular 
sessions of the Senior Officials Committee on Energy 
Cooperation in North-East Asia. The first session of the 
Committee, hosted by the Mongolian Government in 
November 2005, established the Intergovernmental 
Collaborative Mechanism on Energy Cooperation in 
North-East Asia.  
 The Tavan Tolgoi, Mongolia’s huge coal coking 
project has an important role to play in such 
subregional cooperation. Such subregional cooperation 
in the energy sector, combined with ongoing efforts to 
spur the implementation of the Greater Tumen River 
Initiative, could be conducive to furthering the 
prospect for economic integration in North-East Asia, 
one of the most dynamic and diverse regions of the 
world. 
 Since the adoption of the Millennium 
Development Goals (MDGs) in 2000, we have passed 
the midpoint in our efforts to implement them. 
Progress on MDG implementation around the globe 
reveals a sharply contrasting picture. Some countries 
find themselves in more advanced stages of 
achievement, while others are still lagging far behind 
on all or many important Goals. Thus, there is an 
urgent need to foster an effective global cooperation 
aimed at assisting off-track countries in their efforts to 
reach the relevant targets by 2015. In this regard, my 
delegation looks forward to tomorrow’s high-level 
discussion to come up with bold and specific 
commitments to action. 
 With rich deposits of coal, copper, gold, 
molybdenum and uranium, most of them still largely 
untapped, Mongolia indeed has an unprecedented 
opportunity to embark upon the path of rapid economic 
growth and sustainable development — if we are able 
to overcome the partisan divisions which have in our 
recent past all too often obstructed our onward 
movement. It is with this in mind that the two main 
political parties, in an unprecedented move, set aside 
their long-standing differences and formed a unity 
Government only a few days ago, following the fifth 
democratic general elections, of 29 June.  
 The result of the elections, concluded to have 
been free and fair by more than 80 observers from 
more than 20 countries, gave an undeniable majority to 
my party, the Mongolian People’s Revolutionary Party 
(MPRP) with 45 out of the total of 76 seats in 
parliament. However, in the face of the pressing need 
to forge a national consensus on major development 
issues, the MPRP has decided voluntarily to give away 
its right to unilaterally form its own Government and 
has concluded an agreement with the Mongolian 
Democratic Party. Our two parties’ historic decision to 
work hand in hand is testimony to our commitment to 
the well-being and prosperity of the people of 
Mongolia. 
  
 
08-51839 44 
 
 I call it the fourth historic choice of my people 
over the last 100 years, following the declaration of 
independence in 1911, the abolition of feudalism in 
1921-1924 and the embrace of democracy in 1990. I 
am most confident that this unity will greatly 
contribute to pulling our efforts together to collectively 
succeed in achieving the MDGs by 2015 and our 
MDG-based comprehensive national development 
strategy by 2021, thus substantially improving the 
living standards of our people and upgrading Mongolia 
to a middle-income country. 
 In our globalized world, no nation can achieve its 
goals all on its own. That includes Mongolia. 
Constructive engagement in world affairs through 
multilateral cooperation mechanisms, with the United 
Nations at the centre, and deeper integration into the 
world economy will thus continue to be the cornerstone 
of Mongolia’s foreign policy. I understand all too well 
that the existence of a stable, peaceful and prosperous 
  
world is a condition for the fulfilment of my 
Government’s — or any other Government’s — 
promise to its people.  
 With this in mind, I wish to reaffirm Mongolia’s 
strong resolve to continue its active engagement in the 
work of the United Nations and other multilateral 
organizations and processes, and our commitment to 
the world Organization as a central coordinating 
instrument of the common efforts of the family of 
nations to address the complex challenges of our times.  